Citation Nr: 0604225	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  99-08 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
lumbosacral strain, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1983 to 
April 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran an 
increased evaluation for his service connected low back 
disorder.

In February 2002 the veteran and his spouse appeared at the 
RO and presented testimony in support of his claim via a 
video conference hearing with the undersigned acting Veterans 
Law Judge.  A transcript of that testimony has been 
associated with the veteran's claims file.

The case was previously before the Board in August 2000, 
January 2002, and April 2004 it was remanded to the RO for 
additional development of the record and for a comprehensive 
medical examination. The requested development having been 
completed, the case has been returned to the Board and is now 
ready for appellate review.


FINDING OF FACT

The service-connected lumbosacral strain is manifested by no 
more than characteristic pain on motion and does not limit 
forward flexion greater than 60 degrees. 


CONCLUSION OF LAW

The criteria for an increased rating, in excess of 10 
percent, for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 and 5295 
(2002); Diagnostic Codes 5292, 5295 (2003); Diagnostic Codes 
5235 to 5243 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letter 
dated in May 2004 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claim, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  In 
addition, a letter dated in November 2002 requested that the 
veteran provide information and evidence regarding treatment 
for the back condition.  In a November 2004 letter, he was 
advised of additional evidence that had been requested and 
asked to provide information regarding any additional 
treatment records.

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claims preceded the 
enactment of VCAA, thereby precluding the possibility of 
providing such notice in this time frame.         

The Board concludes that the discussions in the RO rating 
decisions, statement of the case (SOC) supplemental 
statements of the case (SSOCs), and numerous letters over the 
years informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  Specifically, the Board concludes 
that the RO decision, SOC, SSOCs and various letters informed 
him why the evidence on file was insufficient to grant the 
claims; what evidence the record revealed; what VA was doing 
to develop the claim; and what information and evidence was 
needed to substantiate his claim.  The VCAA letter 
specifically informed him of what he should do in support of 
the claim, where to send the evidence, and what he should do 
if he had questions or needed assistance.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Therefore, the Board finds that any defect with respect to 
either the content or the timing of VCAA notice in this case 
was harmless error.  Under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claims."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.  

Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  Records of the Social 
Security Administration and the state Workers Compensation 
Division have been obtained and associated with the claims 
file.  The veteran has not identified any additional evidence 
pertinent to his claim, not already of record and there are 
no additional records to obtain. 

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Increased rating for lumbosacral strain.

Factual Background

The veteran's service medical records show that beginning in 
June 1985, the veteran was evaluated and treated in service 
for chronic low back pain after reaching to pick up his shirt 
off the floor.  An x-ray of the lumbosacral spine in June 
1985 was interpreted to be negative with normal disc space 
and vertebral body heights.  Diagnoses included lumbosacral 
strain, chronic mechanical low back pain, and low back pain 
with right L3 dermatomal paresthesia.  An x-ray of the 
lumbosacral spine in March 1986 showed no significant 
radiographic abnormalities.

On his initial post service VA examination in July 1986 the 
veteran complained of back pain and numbness over the 
anterior aspect of the right thigh.  Examination of the low 
back revealed no localized tenderness in the low back region.  
There was no evidence of paravertebral muscle spasms.  
Lateral flexion and extension of the back were within normal 
limits.  Neurological examination was essentially negative 
except for decreased sensation to pinprick stimulation over 
the anterior aspect of the lower half of the right thigh.  X-
rays of the lumbosacral spine showed no bone or joint 
abnormality.  The disk space appeared to be intact.

Service connection for a lumbosacral strain was established 
by an RO rating action dated in August 1986.  This disorder 
was rated as 10 percent disabling, effective from April 1986, 
under Diagnostic Code 5295 of VA's Schedule for Rating 
Disabilities (Rating Schedule). 

In January 1995, the veteran sustained an on-the-job back 
injury while attending exercise sessions.  

A March 1995 MRI of the lumbar spine was interpreted to 
reveal degenerative disc changes at L4-5 and L-5 S-1, with a 
small central L4-5 disc protrusion.

When examined by VA in March 1995, the veteran related that 
subsequent to his most recent injury he has been in marked 
lumbosacral pain and that he has been on the couch for the 
last two month period with prominent lumbosacral pain and 
left lower extremity radiation.  It was noted that an MRI 
ordered by a private physician in March 1995 demonstrated a 
left posterolateral disk herniation at L5/S1 and a small 
right central disk protrusion at L4/L5.  Following a physical 
examination, herniated nucleus pulposus, left L5/S1, a 
central bulging disk at L4/L5, and secondary L5 radiculopathy 
were the diagnoses.

The veteran was examined by a private physician, Dr. C. M. 
C., in October 1995 who noted that the veteran suffered a 
back injury in service.  He observed that the veteran has not 
received treatment for his back since service until he 
suffered a work injury in January 1995.  He noted that 
studies following that work injury indicated a herniated disc 
at L5-S1 on the left and to a lesser extent at L4-5 on the 
right.  Dr. C. concluded that it was unlikely that the 
veteran's back strain in service had any disc component.  He 
stated that it seems likely that the veteran's disc rupture 
is a natural disease process aggravated by the veteran's work 
injury and not directly related to his injury in service. 

The veteran's claim for an increased rating for the service-
connected back disorder was submitted in January 1998.

On a VA examination in February 1998, the veteran complained 
of pain across his whole lower back and numbness and pain 
down the left leg into the foot.  On physical examination, 
the veteran's posture was described as erect.  His gait 
revealed a just slightly noticeable limp in the left lower 
extremity.  On range of motion testing, flexion of the back 
was to 45 degrees and extension was to 10 degrees.  Side 
bending was to approximately 30 degrees, bilaterally.  There 
was some tenderness to palpation in the lumbar region.  The 
veteran was able to squat and rise and to stand on heels and 
toes.  There was good muscle tone and no muscle wasting.  
There appeared to be some decreased sensation in the 
anterolateral aspect of the thigh.  In the supine position, 
the veteran had a positive straight leg raise at 45 degrees 
with pain in the lower back radiating down the left leg.  It 
was the diagnostic impression that the veteran had a chronic 
lumbosacral strain/sprain as well as examination findings 
consistent with a herniated disk on the left.

In March 1998 the veteran was hospitalized by VA for his back 
complaints and underwent a lumbar microdiscectomy at left L5-
S1.

At his hearing in February 2000, the veteran described his 
back surgery and convalescence.  He stated that 
postoperatively he has continued to experience back problems 
which requires him to sit at work to rest his back.  The 
veteran spouse stated that the veteran was in a lot of pain 
due to his back condition.

On a VA spine examination in July 2001, the veteran reported 
that he stepped into a hole in service and has since had back 
pain and numbness of the right thigh.  He further stated that 
he now has pain in the low back with numbness of the left 
lower extremity.  He said that he became unable to work in 
December of 2000 due to constant back pain, which increases 
with any activity.  The examiner noted that the veteran's 
service medical records show that he got low back pain after 
bending over to pick up a shirt.  He further noted that the 
veteran was treated with physical therapy and never had 
significant physical findings though there was some numbness 
in the right anterior thigh.  The examiner further noted the 
examination of the veteran in October 1995 by Dr. C. and his 
conclusion that the veteran' herniated disc is not related to 
his service injury.  On physical examination, there was 
muscle spasm, tenderness, and loss of the normal lumbar 
curve.  Range of motion was restricted because of pain with 
forward flexion to 10 degrees and backward extension to 0 
degrees.  Rotation bilaterally was to 0 degrees.  The 
examiner noted that normal forward flexion was to 95 degrees, 
normal backward extension was to 40 degrees, and normal 
rotation was to 35 degrees.  Straight leg raising was 
positive bilaterally at 10 degrees.  There was reduced 
sensation along the lateral side of the left foot and over 
the anterior aspect of the right thigh.  Herniated nucleus 
pulposus L5-S1 was the diagnosis.  An MRI of the lumbar spine 
was interpreted to reveal degenerative change and bulging 
annuli with acquired spinal stenosis at L4-5, as well as, 
central and left lateral herniated nucleus pulposus. The 
examiner commented that a full examination of the veteran was 
limited because of acute severe pain.  He further stated that 
a review of the records indicate that all of the veteran's 
symptoms are related to the non-service connected herniated 
nucleus pulposus.  

In October 2001 the veteran underwent further lumbar 
microsurgical discectomy.

When examined by VA in February 2003, the veteran's examiner 
noted that findings were consistent with those obtained on 
the veteran's previous VA examination in July 2001.  The 
examiner stated that the veteran manifested essentially the 
same symptoms and clinical findings following his second 
spinal surgery in October 2001.  He added that it is most 
likely that the veteran's chronic back problems of late were 
the result of his back injury sustained while working in 1995 
rather than service-connected. 

Legal Criteria and analysis

Disability ratings are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Where the question for consideration involves the propriety 
of the initial rating assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7. 

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and that examinations upon 
which rating decisions are based must adequately portray the 
extent of the functional loss due to pain on use or due to 
flare-ups.  DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  38 C.F.R. § 4.59.

The RO has assigned a 10 percent rating for lumbar strain.  

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to service connected 
lumbar strain, the veteran has been diagnosed with a 
herniated nucleus pulposus which is not service connected.

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so, see Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996). In this case, however, 
there is of record evidence, which has been described in some 
detail above, which ascribed most if not all of the veteran's 
subjective complaints to the herniated nucleus pulposus, not 
to the service-connected lumbar strain.  Specifically, the VA 
examiners in July 2001 and February 2003 specifically found 
that the veteran's complaints of back pain symptoms and/or 
problems are attributable to his herniated nucleus pulposus.  
It is noted that records of the state workers compensation 
division include a decision of an administrative law judge 
which found that the low back disability was not due to a 
work related injury.  This decision is not controlling for VA 
determinations.  Since that decision was rendered in 1997, 
the VA has afforded the veteran several VA examinations and 
the those examiners have reviewed the entire record in 
reaching their determinations regarding the service-connected 
lumbar strain.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

During the course of the appeal the regulations for rating 
disabilities of the spine were revised in September 2003.  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent or direction from the VA Secretary to 
the contrary.  The veteran is entitled to the application of 
the version of the regulation that is most favorable to him 
from the effective date of the new criteria, but only the 
former criteria are to be applied prior to the effective date 
of the new criteria.  VAOPGCPREC 3-200,. 65 Fed. Reg. 33422 
(2000)

The General Counsel of VA has recently clarified that 
pursuant to precedent from the United States Supreme Court 
and the Federal Circuit, when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim. If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-2003, 69 Fed. Reg. 25,179 
(2004).

Prior to September 2003, the criteria for the next higher 
rating, 20 percent for lumbosacral strain were muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating was 
warranted for characteristic pain on motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (effective before September 
2003).

Also prior to September 2003, a 20 percent rating was 
assignable for moderate limitation of motion of the lumbar 
spine.  A 10 percent rating was warranted for slight 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (effective before September 2003).

In evaluating limitation of motion, functional loss due to 
pain on use or due to flare-ups must also be considered under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  .

Effective in September 2003, a 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine, 
i.e., the combined limitation of motion of the thoracic spine 
and the lumbosacral strain, which is greater than 60 degrees 
but not greater than 85 degrees; combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or a vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

After a review of all the evidence to include the VA 
examination reports of February 1998, July 2001, and February 
2003, the treatment records, both VA and private, as well as 
the testimony received in support of the veteran's claims, 
the Board finds that the veteran has minimal low back 
symptoms attributable to his service-connected lumbar strain.  

On the most recent VA examination, the clinical findings were 
consistent with the existing functional limitations as seen 
over the entire appeal period.  The findings are essentially 
similar to those noted on the prior VA examinations in 
February 1998 and July 2001 and reflect complaints of pain 
and decreased range of motion of the lumbar spine along with 
muscle spasms and tenderness all unrelated to the service-
connected disability. 

The findings do not demonstrate that the veteran's service-
connected lumbar strain produces muscle spasm on extreme 
forward bending, and loss of lateral spine motion, unilateral 
in a standing position under Diagnostic Code 5295 or moderate 
limitation of motion under Diagnostic Code 5292, which were 
in effect prior to September 2003.  

And under Diagnostic Code 5237, the criteria in effective 
from September 2003, forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
attributable to the service-connected lumbar strain has not 
been demonstrated as evidenced by findings attributing the 
veteran's low back symptoms including limited range of motion 
to a nonservice-connected back disability. 

Regarding functional loss due to pain, in light of his 
examiner's attribution of the veteran's current low back 
symptoms to his non-service connected back disorder, there is 
no additional loss of motion as a result of pain, 
fatigability, weakness or lack of endurance.  

For these reasons a rating in excess of the 10 percent 
currently assigned for lumbosacral strain under either the 
old or new criteria is not warranted. 

For the above reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An increased evaluation for residuals of a lumbosacral 
strain, currently rated 10 percent disabling, is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


